Attachment to Advisory Action
The amendment and associated remarks filed March 17, 2021 have been carefully considered and deemed to advance prosecution, inasmuch as the changes to the claims correct grammatical errors without changing the scope of the claims and some of the objections have been overcome.  Consequently, for purposes of appeal, the proposed amendment(s) will be entered.
In the event that the March 17, 2021 amendment were entered, the following would apply:
(1)	Application Data Sheet – The remarks noted that applicant is unable to file a corrected ADS via the USPTO Electronic Filing System (EFS).  The objection to the ADS would be maintained until a fix can be determined.
(2) 	Drawing Objections – The objections to the drawings 1-13 and 15-36 would be overcome by the addition of “[Amended]” to each amended drawing figure.
	However, the objection to claim 14 would be maintained.  The language “a device unique to the present invention” without explanation is the language of trade secrets and is not consistent with the duty to disclose how to make and use an invention.
 	Instead of “AS DEVICE UNIQUE TO PRESENT INVENTION”, the examiner suggests the use of language such as “IN A PREDETERMINED FORMAT”, which finds support in the language of column 13.
(3)	Claim Support – The requirement for claim support would be maintained.  Applicant argues that 
“As an explanation of support is not required for claims that have not been changed, the table does not include claims that have not been amended. Moreover, as 

This argument is incorrect.  While applicant has indeed provided proper support for the most recent claim changes, the requirement for support of the underlying claims was never met.  This requirement remains outstanding.
In the final Office action, applicant was directed to MPEP 1453(V)(D), which shows examples of support wherein a separate citation is provided for each limitation of the claim.
(4)	Claim Objections – The objections would be overcome by the proposed amendment.
(5)	Objections Based on Defective Declaration – The objections to the declaration would be maintained.  In addition, the newly filed declaration on March 17, 2021 appears to have been altered after the document was signed (cf. the declaration of December 29, 2020).
(6)	Rejections Based on Defective Declaration – The rejections based on a defective declaration would be maintained.  The rejections based on impermissible recapture would be maintained.  
(7)	Double Patenting – The rejections based on double patenting would be maintained.  Applicant argues that these rejections would be moot, since the co-pending application is abandoned because no response to the most recent Office action has been received.  However, as of the writing of this Office action, there has been no notice of abandonment mailed for 15/398,289 and the claims of that application are still pending.

overcome due to the amendment to claim 33.

/B. James Peikari/					
Primary Examiner
Art Unit 3992

Conferees:
/C.M.T/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992